Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 1 of 8 PageID #: 37176



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                 )
  HOLOGIC, INC. and CYTYC SURGICAL               )
  PRODUCTS, LLC,                                 )
                                                 )
                           Plaintiffs and        )
                           Counterdefendants,    )
                                                 )
         v.                                      )   C.A. No. 15-1031-JFB-SRF
                                                 )
  MINERVA SURGICAL, INC.,                        )   JURY TRIAL DEMANDED
                                                 )
                           Defendant and         )
                           Counterclaimant.      )
                                                 )

         DEFENDANT MINERVA SURGICAL, INC.’S MOTION FOR APPROVAL
         OF SUPERSEDEAS BOND AND STAY OF EXECUTION OF JUDGMENT

         Defendant Minerva Surgical, Inc. (“Minerva”), pursuant to Federal Rule of Civil

  Procedure 62(b), 1 hereby moves the court to approve the attached supersedeas bond in the

  amount of $7,094,974.42 (Exhibit A), and to stay, pending appeal, execution of the Court’s June

  3, 2019 Final Judgment (D.I. 621). Pursuant to Local Rule 7.1.1, the parties have conferred and

  Plaintiffs Hologic, Inc. and Cytyc Surgical Products, LLC (collectively, “Hologic”) indicated

  that they oppose this motion because they contend that the bond should include additional

  damages amounts that were not awarded in the Final Judgment.




  1
    Rule 62(b) was added via amendment in 2018 and, as relevant here, carries forward the
  provisions of former Rule 62(d). See, e.g., Richardson v. Prisoner Transp. Servs. of Am., No.
  3:15-cv-01061, 2019 U.S. Dist. LEXIS 31023, at *4 (M.D. Pa. Feb. 27, 2019) (“The newly-
  amended Rule 62(b) ‘carries forward in modified form the supersedeas bond provisions of
  former Rule 62(d).’”) (quoting FED. R. CIV. P. 62 advisory committee’s notes to 2018
  amendment).
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 2 of 8 PageID #: 37177



          In support of this motion, Minerva states as follows:

          1.     On June 3, 2019, the Court entered Final Judgment in favor of Hologic on its

  claim for infringement of U.S. Patent No. 9,095,348 (“the ’348 Patent”). (See D.I. 621 ¶¶ 1-2.)

  The Court’s Final Judgment included past damages in the amount of $4,787,668.23, pre-

  judgment interest on such past damages in the amount of $270,533, and supplemental damages

  in the amount of $1,629,304.08, totaling $6,687,505.31. (Id.)

          2.     The Court’s Final Judgment also included the following awards of damages: (1)

  post-judgment interest on the past damages award at the statutory rate of 2.44%; (2) pre-

  judgment interest on the supplemental damages award at the prime rate compounded quarterly

  from the date of infringement to August 13, 2018; and (3) post-judgment interest on the

  supplemental damages award at the legal rate under 28 U.S.C. § 1961. (Id.) Minerva has

  determined that those awards amount to (1) $289,968.61, (2) $28,867.65, and (3) $88,632.85,

  respectively, totaling $407,469.11.     See infra ¶¶ 7-8; see also Exhibit B (calculation).

  Accordingly, the full amount awarded in the Final Judgment is estimated to be $7,094,974.42.

          3.     Hologic has filed an appeal from the Final Judgment to the United States Court of

  Appeals for the Federal Circuit. (See D.I. 622.) Minerva has filed a cross-appeal. (See D.I.

  625.)   Minerva wishes to stay and suspend execution of the Final Judgment pending the

  determination of that appeal pursuant to Federal Rule of Civil Procedure 62(b).        Minerva

  respectfully requests that the Court permit it to post a bond in the amount of $7,094,974.42 as

  reasonable security during pendency of the appeal. (See Exhibit A.)

          4.     Rule 62(b) provides that “[a]t any time after judgment is entered, a party may

  obtain a stay by providing a bond or other security.” FED. R. CIV. P. 62(b). Furthermore, “[t]he




                                                   2
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 3 of 8 PageID #: 37178



  stay takes effect when the court approves the bond or other security and remains in effect for the

  time specified in the bond or other security.” Id.

         5.      “‘The purpose of a supersedeas bond under Rule 62(d) is to preserve the status

  quo during the pendency of an appeal and protect the winning party from the possibility of loss

  resulting from the delay in execution.’” S. Track & Pump, Inc. v. Terex Corp., No. 08-cv-543-

  LPS, 2014 U.S. Dist. LEXIS 136765, at *3 (D. Del. Sept. 29, 2014) (quoting VICI Racing, LLC

  v. T-Mobile USA, Inc., 921 F. Supp. 2d 317, 335 (D. Del. 2013)).                “Under ordinary

  circumstances, [a bond] provides sufficient protection if it covers the judgment in full (plus

  costs and interest) and remains in force through post-trial and appellate proceedings.”

  Richardson, 2019 U.S. Dist. LEXIS 31023, at *4-5 (emphasis added); see also S. Track & Pump,

  2014 U.S. Dist. LEXIS 136765, at *3 (“[C]ourts have read the rule as requiring the whole

  amount of the judgment remaining unsatisfied, costs on the appeal, interest, and damages for

  delay.”) (internal quotation omitted) (compiling cases); VICI Racing, 921 F. Supp. 2d at 335

  (“The bond in whatever form should generally be sufficient in amount to satisfy the judgment,

  plus interest and costs.”) (internal quotation and citation omitted); Church & Dwight Co. v.

  Abbott Labs., No. 05-cv-2142 (GEB)(LHG), 2009 U.S. Dist. LEXIS 64459, at *48 (D.N.J. July

  23, 2009) (“With respect to the amount of the bond that Abbott is required to post, ‘a

  supersedeas bond must normally be in a sum sufficient to pay the judgment and costs, interest,

  and damages for delay.’”) (quoting Cashman Equip. Corp. v. U.S. Fire Ins. Co., No. 06-cv-3259,

  2008 U.S. Dist. LEXIS 95657, at *13 (E.D. Pa. Nov. 21, 2008)).

         6.      Minerva’s bond would preserve the status quo by accounting for the full

  judgment, including pre- and post-judgment interest. The Court’s Final Judgment awarded




                                                   3
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 4 of 8 PageID #: 37179



  Hologic $4,787,668.23 in past damages and $1,629,304.08 in supplemental damages (see D.I.

  621 ¶¶ 1-2), both of which are accounted for in Minerva’s bond (see Exhibit B).

         7.      The Court’s Final Judgment also awarded pre-judgment interest on both damages

  awards. (See D.I. 621 ¶¶ 1-2.) Specifically, for past damages, the Final Judgment awarded pre-

  judgment interest in the amount of $270,533. (Id. ¶ 1.) For supplemental damages, the Final

  Judgment awarded “prejudgment interest . . . at the prime rate compounded quarterly from the

  date of infringement to August 13, 2018.” (Id. ¶ 2.) Minerva has determined that this amounts

  to an additional $28,867.65 in pre-judgment interest. (See Exhibit B.) Both amounts of pre-

  judgment interest are accounted for in Minerva’s bond. (See Exhibit A.)

         8.      The Court’s Final Judgment also awarded post-judgment interest on both damages

  awards. (See D.I. 621 ¶¶ 1-2.) Specifically, for past damages, the Final Judgment awarded

  “postjudgment interest at the statutory rate of 2.44%.” (Id. ¶ 1.) For supplemental damages, the

  Final Judgment awarded “post-judgment interest . . . at the legal rate under 28 U.S.C. § 1961

  until such time as the judgment is paid.” (Id. ¶ 2.) To compute post-judgment interest, Minerva

  estimated that Hologic’s appeal will take 18 months from the June 3, 2019 Final Judgment (i.e.,

  to December 3, 2021). (See Exhibit B.) Notably, this assumption allows for even more time

  than the median disposition time Hologic relied upon in its Emergency Motion for Expedited

  Appeal.     (See Exhibit C, Hologic’s Opposed Emergency Mot. for Expedited Appeal at 6,

  Hologic, Inc. v. Minerva Surgical, Inc., No. 19-2054 (Fed. Cir. June 21, 2019), D.I. 4 (“Last

  year, the median time in this Court between the Docketing Date and disposition was 14

  months.”) (citation omitted).) Applying its 18-month assumption, Minerva has estimated post-

  judgment interest for past damages in the amount of $289,968.61, and post-judgment interest for

  supplemental damages in the amount of $88,632.85. (See Exhibit B.) Both of these amounts are



                                                 4
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 5 of 8 PageID #: 37180



  accounted for in Minerva’s bond. (See Exhibit A.) Furthermore, courts in the Third Circuit have

  approved of using median disposition times to calculate post-judgment interest for the purpose of

  determining the sufficiency of a proposed supersedeas bond. See, e.g., Church & Dwight, 2009

  U.S. Dist. LEXIS 64459, at *49-50 (using the median disposition time of the Federal Circuit to

  estimate post-judgment interest); Cashman, 2008 U.S. Dist. LEXIS 95657, at *19-20 (using the

  median disposition time of the Third Circuit to estimate post-judgment interest).

         9.      There are no other damages or costs for which Minerva’s bond should account.

  Except as already provided for above, Hologic’s post-trial motions for additional damages and

  relief were denied. (See D.I. 621 at 19-21.) Hologic’s Motion for Attorney Fees and Related

  Nontaxable Costs (D.I. 528) was also denied. (See id. at 19, 21.) Finally, Hologic has yet to

  submit its Bill of Costs, and reserved its right to do so until after the mandate of the Federal

  Circuit issues. (See D.I. 528 at 1 n.1.) Where a party reserves its right to relief until after the

  conclusion of the appeal, Courts have refused to include estimates of such relief in determining

  an appropriate supersedeas bond. See, e.g., S. Track & Pump, 2014 U.S. Dist. LEXIS 136765, at

  *4 (“defer[ring] quantifying Plaintiff’s attorneys’ fees and costs until after the pending appeal is

  concluded” where Plaintiff would “eventually seek” such fees and costs, but had yet to do so); St.

  Jude Med., Inc. v. Access Closure, Inc., No. 4:08-cv-04101, 2012 U.S. Dist. LEXIS 178775, at

  *7 (W.D. Ark. Dec. 18, 2012) (refusing to include post-judgment interest in the amount of the

  supersedeas bond where “Plaintiff agreed to reserve its request for post-judgment interest until

  Defendant concludes its appeal”).

         10.     Hologic refuses to stipulate to a bond unless the bond accounts for damages for

  Hologic’s claim for infringement of U.S. Patent No. 6,872,183 (“the ’183 Patent”). This Court

  already recognized, however, that Hologic’s claims for relief with respect to the ’183 Patent were



                                                   5
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 6 of 8 PageID #: 37181



  mooted by the Federal Circuit’s decision in Hologic, Inc. v. Minerva Surgical, Inc., No. 2018-

  1550, 764 F. App’x 873 (Fed. Cir. 2019). (See D.I. 616 at 6-7.) Accordingly, the Court’s Final

  Judgment was properly limited to Hologic’s claim for infringement of the ’348 Patent. (See

  generally D.I. 621.) As such, Hologic’s insistence that Minerva’s bond account for damages

  related to the ’183 Patent does not “preserve the status quo,” S. Track & Pump, 2014 U.S. Dist.

  LEXIS 136765, at *3 (quoting VICI Racing, 921 F. Supp. at 335), but rather is inconsistent with

  the Final Judgment. Courts have rejected similar attempts to include amounts beyond the present

  judgment in the supersedeas bond. See, e.g., Cashman, 2008 U.S. Dist. LEXIS 95657, at *20-21

  n.8 (“[Plaintiff] provides no support for the assertion that we are obligated to consider the

  additional amount potentially owed by [Defendant] should [Plaintiff] be successful in its cross

  appeal before the Third Circuit. In that the purpose of a supersedeas bond is to secure a winning

  party from the possibility of loss resulting from the delay in execution, [Plaintiff] would be hard-

  pressed to do so given that it was not a winning party on the issue which it cross-appeals and

  thus does not stand before us with the benefit of a judgment at the district court level. We will

  not, therefore, include that amount in our calculation of the proper amount of the supersedeas

  bond.”) (internal quotation and citations omitted); cf. St. Jude Med., 2012 U.S. Dist. LEXIS

  178775, at *8 (refusing to include post-judgment interest in the supersedeas bond upon finding

  that “Plaintiff cannot lose what it does not have, and right now it does not have a present claim to

  post-judgment interest”). Conversely, Minerva’s bond is more than sufficient to preserve the

  status quo for the pendency of the parties’ appeal, and should be approved.

         WHEREFORE, for the foregoing reasons, Minerva respectfully requests that the Court

  approve the attached supersedeas bond in the amount of $7,094,974.42, and stay execution of the

  Final Judgment pending appeal. Furthermore, should the Court find a different bond amount



                                                   6
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 7 of 8 PageID #: 37182



  appropriate, Minerva respectfully requests that the Court stay execution of the Final Judgment

  and permit Minerva to post a bond in the amount the Court deems reasonable.


                                                 GREENBERG TRAURIG, LLP

  Of Counsel:                                    /s/ Benjamin J. Schladweiler
                                                 Benjamin J. Schladweiler (#4601)
  Vera M. Elson                                  The Nemours Building
  Dale R. Bish                                   1007 North Orange Street
  Christopher D. Mays                            Suite 1200
  WILSON SONSINI GOODRICH & ROSATI, P.C.         Wilmington, DE 19801
  650 Page Mill Road                             (302) 661-7000
  Palo Alto, CA 94304                            schladweilerb@gtlaw.com
  (650) 493-9300
  velson@wsgr.com                                Counsel for Defendant and Counterclaimant
  dbish@wsgr.com                                 Minerva Surgical, Inc.
  cmays@wsgr.com

  Edward G. Poplawski
  Olivia M. Kim
  Erik Carlson
  Neil N. Desai
  Ty W. Callahan
  WILSON SONSINI GOODRICH & ROSATI, P.C.
  633 West Fifth Street, Suite 1550
  Los Angeles, CA 90071
  (323) 210-2900
  epoplawski@wsgr.com
  okim@wsgr.com
  ecarlson@wsgr.com
  ndesai@wsgr.com
  tcallahan@wsgr.com


  Dated: July 3, 2019




                                                7
Case 1:15-cv-01031-JFB-SRF Document 627 Filed 07/03/19 Page 8 of 8 PageID #: 37183




                                   CERTIFICATE OF SERVICE

         I, Benjamin J. Schladweiler, hereby certify that on July 3, 2019, I caused the foregoing

  Defendant Minerva Surgical, Inc.’s Motion for Approval of Supersedeas Bond and Stay of

  Execution of Judgment to be served via electronic mail upon the following counsel of record:

    Karen L. Pascale                                   Matthew M. Wolf
    Pilar G. Kraman                                    Edward Han
    James L. Higgins                                   Marc A. Cohn
    YOUNG CONAWAY STARGATT & TAYLOR LLP                William Z. Louden
    Rodney Square                                      ARNOLD & PORTER KAYE SCHOLER LLP
    1000 North King Street                             601 Massachusetts Avenue, N.W.
    Wilmington, DE 19801                               Washington, D.C. 20001-3743
    kpascale@ycst.com                                  matthew.wolf@apks.com
    pkraman@ycst.com                                   ed.han@apks.com
    jhiggins@ycst.com                                  marc.cohn@apks.com
                                                       william.louden@apks.com
    Amie L. Medley
    ARNOLD & PORTER KAYE SCHOLER LLP                   Assad Rajani
    777 South Figueroa Street, 44th Floor              David A. Caine
    Los Angeles, CA 90017-5844                         Philip W. Marsh
    amie.medley@apks.com                               ARNOLD & PORTER KAYE SCHOLER LLP
                                                       3000 El Camino Real
    Ryan J. Casamiquela                                Five Palo Alto Square, Suite 500
    ARNOLD & PORTER KAYE SCHOLER LLP                   Palo Alto, CA 94306-3807
    10th Floor, Three Embarcadero Center               assad.rajani@apks.com
    San Francisco, CA 94111-4024                       david.caine@apks.com
    ryan.casamiquela@apks.com                          philip.marsh@apks.com

    Counsel for Plaintiffs and                         Counsel for Plaintiffs and
    Counterdefendants Hologic, Inc. and                Counterdefendants Hologic, Inc. and
    Cytyc Surgical Products, LLC                       Cytyc Surgical Products, LLC


                                                      /s/ Benjamin J. Schladweiler
                                                      Benjamin J. Schladweiler (#4601)
